Downey, J.
The complaint in this case was filed by the appellants to enjoin the collection of certain assessments of benefits in favor of the said gravel road company, on the lands within one and one-half miles of the road of said company,, under the act of 1867. Among other objections to the assessment, it is alleged that within the prescribed distance from the road, there are over twenty thousand acres of land, and that the list returned by the assessors contains less than thirteen thousand acres; thus showing that one-third or more of the land within the prescribed distance is omitted in making the list. A demurrer to the complaint was sustained. It should have been overruled. Hardwick v. The Danville & North Salem Gravel Road Co., 33 Ind. 321; The New Haven & Fort Wayne Turnpike Co. v. Bird, 33 Ind. 325.
The judgment is reversed, with costs, and the cause remanded.